         Case 4:21-cv-00875-MWB Document 1 Filed 05/13/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                        :
HASSANE BOUDI                           :
408 Marion Street, Apt C.               :
Jersey Shore, PA 17740                  :   CASE NO.
                                        :
               Plaintiff,               :
                                        :
       v.                               :
                                        :
NICHOLAS MEAT, LLC                      :
508 East Valley Road                    :
Loganton, PA 17747                      :
                                        :
               Defendant.               :

                                CIVIL ACTION COMPLAINT

  I.   PARTIES AND JURISDICTION.

1. Plaintiff, Hassane Boudi, brings this action against his former employer Defendant Nicholas

   Meat, LLC for unlawfully terminating him, and retaliating against him, in violation of

   the Americans with Disabilities Act of 1990 (42 U.S.C. § 12101)               and Pennsylvania

   public policy.

2. Plaintiff, Hassane Boudi, is an individual and citizen of the Commonwealth of Pennsylvania.

   He resides at 408 Marion Street, Apt C, Jersey Shore, PA 17740.

3. Defendant, Nicholas Meat, LLC, (hereinafter                  ) employed Plaintiff at 508 East

   Valley Road, Loganton, PA 17747.

4. At all times relevant, Defendant and their respective agents, employees and representatives

   were the agents, employees or representatives of each other and as such their joint interac-

   tion, relationship, and joint or related actions regarding          employment, and with re-

   spect to any of their actions which give rise to or relating in any way to any and all wrongful




                                                 1
           Case 4:21-cv-00875-MWB Document 1 Filed 05/13/21 Page 2 of 9




   or unlawful acts as alleged herein, are such that they must be held as joint employers under

   all applicable laws.

5. At all times relevant to this Action, Defendant employed or upon information and belief em-

   ployed more than 15 employees.

6. At all times relevant to this Action, Defendant acted by and through their respective author-

   ized agents, servants, workmen, and/or employees acting within the course and scope of their

   employment with Defendant and in furtherance of their respective businesses.

7. At all times relevant to this Action, Defendant was an employer within the meaning of the

   ADA and PHRA

8. At all times relevant to this Action, Plaintiff was an employee within the meaning of the

   ADA and PHRA.

                                  JURISDICTION AND VENUE

9. The Complaint alleges illegal discrimination and retaliation on the basis of             disabil-

   ity under the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq and similar

   provisions under the Pennsylvania Human Relations Act

10. This Honorable Court has jurisdiction of this matter, case and controversy pursuant to 28

   U.S.C. §§1331, 1343(a)(4) and 42 U.S.C. § 2000e-5(f).

11. This Honorable Court has supplemental jurisdiction over related state law claims because

   they arise out of the same circumstances and are based upon a common nucleus of operative

   fact.

12. Venue is proper in the Middle District of Pennsylvania pursuant to 28 U.S.C. § 1391(b) be-

   cause a substantial part of the events or omissions giving rise to these claims in this Judicial

   District.



                                                 2
          Case 4:21-cv-00875-MWB Document 1 Filed 05/13/21 Page 3 of 9




13. Plaintiff exhausted his administrative remedies pursuant to the Equal Employment Oppor-

   tunity Act. (See Exhibit        a true and correct copy of the Dismissal and Notice of Rights

   to Sue issued by the EEOC).

                                  FACTUAL ALLEGATIONS

14. Plaintiff was hired by Defendant Nicholas Meat, LLC on or about May 28, 2018 and by all

   accounts was a loyal diligent and competent employee.

15. Plaintiff held the position of Fabrication Manager.

16. Plaintiff suffers from diabetes.

17. Upon hire Plaintiff specifically informed them that he suffered from diabetes.

18. On or about March 22, 2020, Plaintiff returned from a trip overseas due to Covid-19.

19. Plaintiff quarantined for 14 days following his return.

20. During his quarantine, Plaintiff was admitted to the hospital for abdominal pain.

21. It was determined Plaintiff had an infected appendix and would require surgery.

22. On or about March 30, 2020, Plaintiff was released home and placed on antibiotics.

23. Plaintiff was to return in six (6) weeks for an appendectomy.

24. Upon his release from the hospital, Plaintiff contacted Defendant owner, Douglas Nicholas,

   and informed him of his condition and need for surgery.

25. Mr. Nicholas got extremely upset and told Plaintiff he could not take off time for surgery.

26. Plaintiff continued to work and complete all his duties after he was released from the hospi-

   tal.

27. On or about April 7, 2020 an employee tested for Covid-19.

28. Plaintiff took this opportunity to speak to Plant Manager, Elliot Keller regarding concerns of

   employee health and reiterated that he had diabetes and was high risk.


                                                 3
            Case 4:21-cv-00875-MWB Document 1 Filed 05/13/21 Page 4 of 9




29. On or about April 14, 2020 Mr. Keller terminated                  employment with Defendant.

30. Mr. Keller stated that the reason for Pla           termination was concerns over

      health.

                                          COUNT I
                    TITLE I CLAIM--AMERICANS WITH DISABILITIES ACT
                                     DISCRIMINATION
                                    (42 U.S.C. § 12101 et seq.)

31. Plaintiff incorporates by reference the paragraphs above.

32. At all times material hereto, and pursuant to the Americans with Disabilities Act of 1990, 42

      U.S.C. §12101, et seq., an employer may not discriminate against an employee based on a

      disability.

33. As a result of his medical condition, Plaintiff is a qualified employee and person within the

      definition of Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

34. Defendant is an                 and thereby subject to the strictures of the Americans with Disa-

      bilities Act of 1990, 42 U.S.C. §12101, et seq.

35. At all times material hereto, Plaintiff had a qualified disability, as described above.

36.                 conduct in terminating Plaintiff is an adverse action, was taken as a result of his

      disability and constitutes a violation of the Americans with Disabilities Act of 1990, 42

      U.S.C. §12101, et seq.

37. Defendant failed to engage in an interactive discussion of                disability and failed to

      reasonably accommodate his disability.

38. As a proximate result of                 conduct, Plaintiff sustained significant damages, in-

      cluding but not limited to: great economic loss, future lost earning capacity, lost opportunity,

      loss of future wages, loss of front pay, loss of back pay, as well as emotional distress, pain




                                                    4
          Case 4:21-cv-00875-MWB Document 1 Filed 05/13/21 Page 5 of 9




   and suffering, consequential damages and Plaintiff has also sustained work loss, loss of op-

   portunity, and a permanent diminution of his earning power and capacity and a claim is made

   therefore.

39. As a result of the conduct of Defendant owners/management, Plaintiff hereby demands pu-

   nitive damages.

40. Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

41. Plaintiff demands             fees and court costs.

                                      COUNT II
                TITLE I CLAIM--AMERICANS WITH DISABILITIES ACT
                                   RETALIATION
                                (42 U.S.C.A. § 12101 et seq.)

42. Plaintiff incorporates by reference the paragraphs above.

43. At all times material hereto, and pursuant to the Americans with Disabilities Act of 1990, 42

   U.S.C. §12101, et seq., an employer may not retaliate against an employee based upon his

   exercising his rights under the Americans with Disabilities Act.

44. Plaintiff is a qualified employee and person within the definition of Americans with Disabili-

   ties Act of 1990, 42 U.S.C. §12101, et seq.

45. Defendant is an               and thereby subject to the strictures of the Americans with Disa-

   bilities Act of 1990, 42 U.S.C. §12101, et seq.

46. As set forth above, Plaintiff engaged in protected activity when he requested an accommoda-

   tion for his qualified disability.

47. As set forth above,                 conduct in terminating Plaintiff is an adverse employment

   action, was taken as a result of Plaintiff engaging in protected activity and constitutes a viola-

   tion of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.




                                                   5
         Case 4:21-cv-00875-MWB Document 1 Filed 05/13/21 Page 6 of 9




48. As a proximate result of              conduct, Plaintiff sustained significant damages, in-

   cluding but not limited to: great economic loss, future lost earning capacity, lost opportunity,

   loss of future wages, loss of front pay, loss of back pay, as well as emotional distress, pain

   and suffering, consequential damages and Plaintiff has also sustained work loss, loss of op-

   portunity, and a permanent diminution of his earning power and capacity and a claim is made

   therefore.

49. As a result of the conduct of Defendant owners/management, Plaintiff hereby demands pu-

   nitive damages.

50. Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

51. Plaintiff demands            fees and court costs.


                                 COUNT III
             VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT
                             DISCRIMINATION
                               (43 P.S. § 951, et seq.)


52. Plaintiff incorporates by reference the paragraphs above.

53. At all times material hereto, and pursuant to the Pennsylvania Human Relations Act, 43 P.S. §

   951, et seq., an employer may discriminate against an employee as a result of that

   disability.

54. Plaintiff is a qualified employee and person within the definition of Pennsylvania Human Re-

   lations Act, 43 P.S. § 951, et seq.

55. Defendant is                         and thereby subject to the strictures of the Pennsylvania

   Human Relations Act, 43 P.S. § 951, et seq.




                                                 6
            Case 4:21-cv-00875-MWB Document 1 Filed 05/13/21 Page 7 of 9




56.                conduct in terminating               employment is an adverse action, was taken as

      a result of his disability and constitutes a violation of the Pennsylvania Human Relations Act,

      43 P.S. § 951, et seq.

57. As a proximate result of                conduct, Plaintiff sustained significant damages, includ-

      ing but not limited to: great economic loss, future lost earning capacity, lost opportunity, loss

      of future wages, loss of front pay, loss of back pay, as well as emotional distress, pain and

      suffering, consequential damages and Plaintiff has also sustained work loss, loss of opportunity

      and a permanent diminution of his earning power and capacity and a claim is made therefore.

58. As a result of the conduct of                  owners/management, Plaintiff hereby demands pu-

      nitive damages.

59. Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq., Plaintiff demands

                 fees and court costs.

                                     COUNT IV
                VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT
                                  RETALIATION
                                (43 P.S. § 951, et seq.)

60. Plaintiff incorporates by reference the paragraphs above.

61. At all times material hereto, and pursuant to the Pennsylvania Human Relations Act, 43 P.S. §

      951, et seq., an employer may not retaliate against an employee as a result of that employee

      engaging in protected activity due to that              disability.

62. Plaintiff is a qualified employee and person within the definition of Pennsylvania Human Re-

      lations Act, 43 P.S. § 951, et seq.

63. Defendant is                            and thereby subject to the strictures of the Pennsylvania

      Human Relations Act, 43 P.S. § 951, et seq.




                                                    7
            Case 4:21-cv-00875-MWB Document 1 Filed 05/13/21 Page 8 of 9




64.                conduct in terminating              employment is an adverse action, was taken as

      a result of him engaging in protected activity by requesting continued accommodations for his

      disability and constitutes a violation of the Pennsylvania Human Relations Act, 43 P.S. § 951,

      et seq.

65. As a proximate result of                conduct, Plaintiff sustained significant damages, includ-

      ing but not limited to: great economic loss, future lost earning capacity, lost opportunity, loss

      of future wages, loss of front pay, loss of back pay, as well as emotional distress, pain and

      suffering, consequential damages and Plaintiff has also sustained work loss, loss of opportunity

      and a permanent diminution of his earning power and capacity and a claim is made therefore.

66. As a result of the conduct of                owners/management, Plaintiff hereby demands pu-

      nitive damages.

67. Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq., Plaintiff demands

                 fees and court costs.

                                            JURY TRIAL
95. Plaintiff demands a trial by jury on all claims triable by a jury in this lawsuit.

                                               RELIEF
       WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

 Defendant improper conduct, and specifically prays that the Court grant the following relief to

 Plaintiff by:

       a. Declaring the acts and practices complained of herein to be in violation of the ADA;

       b. Declaring the acts and practices complained of herein to be in violation of the PHRA;

       c. Declaring the acts and practices complained of herein to be in violation of Pennsylva-

           nia public policy;

       d. Enjoining and restraining permanently the violations alleged herein;

                                                   8
         Case 4:21-cv-00875-MWB Document 1 Filed 05/13/21 Page 9 of 9




    e. Awarding Plaintiff back-pay;

    f. Awarding Plaintiff front-pay;

    g. Awarding interest;

    h. Awarding compensatory damages to Plaintiff for past and future emotional upset and

     pain and suffering;

    i. Awarding punitive damages;

    j. Awarding Plaintiff the costs of this action, together with reasonable       fees;

    k. Awarding Plaintiff such other damages as are appropriate under the ADA, PHRA, and

     Pennsylvania law; and

    l. Granting such other and further relief as this Court deems appropriate.

Date: May 13, 2021                           LAW OFFICES OF ERIC A. SHORE, P.C.

                                             BY: _/s/Robert G. Graff, Esq.        ___
                                             Robert G. Graff, Esq., PA ID No. 206233
                                             600 N. Jackson St., Suite 201
                                             Media, PA 19063
                                             Telephone: 267-546-0132
                                             Telefax: 215-944-6124
                                             robertg@ericshore.com
                                             Attorneys for Plaintiff Hassane Boudi




                                                9
